NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16 is amended as follows to correct a minor informality:

16. The method of claim 14, wherein the gas turbine engine comprises [[a]] the low speed spool and [[a]] the high speed spool, and further comprising: 
motoring the high speed spool in reverse to urge heat in a reverse flow direction in the powered warm-up state.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9 & 14, the closest prior art of record fails to teach or suggest in combination with other claimed limitations, a system and method for a gas turbine engine of a hybrid electric aircraft, including controlling the gas turbine engine in a powered warm-up state to add heat to one or more components of the gas turbine engine by: operating the gas turbine engine in a higher engine power setting above idle to drive rotation of a generator operably coupled to the low speed spool of the gas turbine engine, transferring power from the generator to an electric motor operably coupled to the high speed spool of the gas turbine engine, and producing thrust; and transitioning the gas turbine engine from the powered warm-up state after the one or more components reach a target temperature in the powered warm-up state.
Closest prior art of record includes Kupratis (US 2006/0225431, as cited in the 10/14/2021 Information Disclosure Statement), which teaches a hybrid aircraft engine including a gas turbine engine with low speed and high speed spools, a generator operably coupled to the low speed spool, and an electric motor operably coupled to the high speed spool, wherein the generator can transfer power to the electric motor to impart power to the high speed spool (Para. 0032).  However, Kupratis is silent on controlling the gas turbine engine in a powered warm-up state where the gas turbine is operated at a higher power setting above idle to drive the generator and transfer power from the generator to the electric motor until a target temperature of one or more components is reached during the power warm-up state, after which the engine is transitioned out of the powered warm-up state.
Additional close prior art includes Svensson (EP 2,006,496, as cited in the 10/14/2021 Information Disclosure Statement), which teaches a powered warm-up state D wherein a gas turbine engine is operated at a low power setting while a starter-motor operates at 50% load, to warm up a component of the engine (a radial strut, Para. 0018) to a desired temperature before completing the warm up phase.  Svensson fails to teach or suggest the warm-up phase having the gas turbine operated at a higher power setting above idle, or transferring power from a generator coupled to a low speed spool to an electric motor coupled to a high speed spool to generate thrust and add heat to a component to a target temperature.
Claims 2-8, 10-13, 15-20 are allowed for the same reasons as claims 1, 9 & 14, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741